Per Curiam.
The defendant is charged with disorderly conduct in violation of section 722, subdivision 2, of the Penal Law, in that the appellant called the complainant a son of a bitch and other vile names and did attempt to strike her with a stick that he held in his hand.
The evidence adduced upon the trial is to the effect that the complainant, the wife of the defendant, went to the basement of the home which they occupied and the defendant did call her two vile names. There is no evidence of any violence; in fact it appears from the evidence that the vile names uttered by the defendant were not loud or boisterous. In fact the parties parted peacefully. There is no evidence that the defendant had a stick in his hand.
Section 722, subdivision 2, of the Penal Law is upon its face very broad, so broad in fact that appellate courts should limit its application.
The most that can be said of the evidence in this case is that the appellant called the complainant two vile names. There is no evi*297dence that such vile names were called in the presence or within the hearing of any other individuals. Such acts and conduct on the part of the appellant, in our opinion, do not tend to establish a breach of the peace and hence do not constitute such disorderly conduct as is contemplated by the section.
Judgment reversed, complaint dismissed and defendant discharged.
Present, Kern ochan, P. J., Fetherston and Solomon, JJ.